Citation Nr: 1235908	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from March 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claims of entitlement to service connection for tinnitus and bilateral hearing loss.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is as likely the result of noise exposure in service as it is the result of some other factor or factors.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from tinnitus due to noise exposure related to his duties as a military policeman at a missile firing range while on active duty.  He maintains that his tinnitus is related to his in-service noise exposure.  The appellant has stated that the loud ringing/roaring/buzzing in his ears began in service and that it has continued to the present time.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

There is no mention in the Veteran's service medical treatment records of any problems with tinnitus and no complaints of this condition were noted during service.  

An August 2006 report from a private audiologist indicates that the appellant had described being exposed to missiles being deployed and that he had complained of bilateral ringing tinnitus.  The audiologist stated that the audiometric results for the appellant demonstrated a typical "noise notch".  

The appellant was afforded a VA hearing examination in January 2007.  He reported that he was exposed to loud explosions at missile ranges while in the military.  The appellant also reported that his bilateral tinnitus consisted of a loud buzzing/ringing/roaring sound that he experienced on a daily basis and that the tinnitus had existed since 1981.  After audiometric testing was conducted, the examiner did not render a diagnosis of tinnitus but did note that the appellant had reported tinnitus while in the military.

The evidence unfavorable to the claim for service connection consists of the service medical treatment records which contain no mention of tinnitus; the many years between service and clinical documentation of tinnitus; and the January 2007 VA audiology report.  

The appellant has described his exposure to noise in service - in particular that he was around missile ranges during service.  He has reported that he first noticed the tinnitus during service.  The Board finds the Veteran's statements about his noise exposure in service credible/believable, as they are consistent with his military occupational specialty (MOS) (Military Police).  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise (as does Military Police), exposure to such noise will be conceded for purposes of establishing the in-service event).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that the appellant currently suffers tinnitus, and that he served as a military policeman while he was on active duty.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that, based on the Veteran's lay statements regarding onset and continuity of tinnitus symptoms and the medical evidence of record, the Veteran's tinnitus is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  Accordingly, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The record reflects that the appellant's claims file was reviewed by a VA audiologist in January 2007.  However, the reviewing audiologist did not discuss the service entrance audiogram of record that is dated in February 1981.  It appears that the examiner did not consider that audiogram in that he mistakenly stated that no audiogram other than the December 1981 audiogram was of record.  

Thus, while the RO did arrange for the examination of the appellant, the audiologist's findings were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The Veteran's service entrance examination, dated in February 1981, reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
40
15
20
15
25

The Veteran was given an H-2 in his Physical Profile in connection with this service entrance examination and he was placed in physical category B.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (Observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The "H" reflects the state of the "hearing and ear".).  

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The February 1981 audiometric results seem to indicate the existence of some hearing loss in the appellant's left ear.  A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service is required to rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The RO has not determined whether there is clear and unmistakable evidence that any hearing loss pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

On remand, these deficiencies must be rectified.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

a.  If the presumption of soundness is deemed to be rebutted, advise the appellant as to the evidentiary burden placed upon him in a case in which the presumption of soundness has been rebutted.

b.  An appropriate period of time must be allowed for the appellant to respond and/or submit additional evidence.

2.  Contact the appellant to obtain the names and addresses of all VA, private or other government medical care providers and treatment centers where he has been treated for any hearing loss since service.  Obtain those records that have not been previously secured.  If any location contacted suggests other sources, those sources should be contacted.

3.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative are to be informed of any negative results and given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate physician in order to determine the nature, onset date and etiology of the appellant's claimed bilateral hearing loss.  

The reviewer must offer opinions as to whether the appellant's currently documented right and/or left ear hearing loss clearly and undebatably pre-existed service; and if so, whether it is at least as likely as not that any pre-existing hearing loss increased in severity beyond the normal progression during service.  The reviewer must discuss the February 1981 audiometric results, as well as all other audiometric testing results.

The reviewer must respond to the following specific questions and provide a full statement of the basis for the conclusions reached, with citation to medical literature as appropriate:

a.  What kind of hearing loss does the appellant have?  When was the onset date of that hearing loss?

b.  What is the likelihood, based on what is medically known about hearing loss, that the February 1981 audiometric results reflect a diagnosis of hearing loss?  Explain.

c.  On the basis of the clinical record and the known development characteristics of the currently diagnosed bilateral hearing loss, can it be concluded with clear and unmistakable certainty that any such diagnosed right and/or left ear hearing loss pre-existed the appellant's entry into active military service in March 1981?  Explain.

d.  If any right or left ear hearing loss clearly pre-existed military service, can it be concluded with clear and unmistakable certainty that the pre-existing condition did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the condition?  Explain.

If, and only if, the right and/or left ear hearing loss did not clearly and unmistakably pre-exist service , the reviewer is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed hearing loss is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's bilateral hearing loss.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  Upon receipt of the VA medical opinion report, verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  After completing any additional notification and/or development action deemed warranted, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  

The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including direct service connection, secondary service connection and aggravation of a pre-existing condition.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time is to be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


